FILED
                            NOT FOR PUBLICATION                            DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-35351

               Plaintiff - Appellee,             D.C. No. 6:11-cv-06237-AA

  v.
                                                 MEMORANDUM*
ROBERT A. LUND,

               Respondent - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                      Ann L. Aiken, Chief Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Robert A. Lund appeals pro se from the district court’s order enforcing a

summons against him issued by the Internal Revenue Service (“IRS”) in

connection with an investigation into Lund’s federal income tax liabilities. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review for clear error, United States

v. Blackman, 72 F.3d 1418, 1422 (9th Cir. 1995), and we affirm.

      The district court did not clearly err by granting the petition to enforce the

summons because Lund failed to rebut the government’s showing that the

summons was issued in good faith. See Stewart v. United States, 511 F.3d 1251,

1254-55 (9th Cir. 2008) (explaining taxpayer’s “heavy” burden to show an abuse

of process or lack of good faith once government makes prima facie showing that

the summons was issued in good faith); Crystal v. United States, 172 F.3d 1141,

1144 (9th Cir. 1999) (“The government's burden is a slight one, and may be

satisfied by a declaration from the investigating agent[.]” (citation and internal

quotation marks omitted)). The district court properly rejected Lund’s contention

that the revenue agent lacked authority to issue the summons. See United States v.

Derr, 968 F.2d 943, 947 (9th Cir. 1992) (rejecting argument that the IRS revenue

agents do not have delegated authority to issue summonses under 26 U.S.C.

§ 7602). Lund’s reliance on 26 U.S.C. § 7608 is misplaced, as the summons

concerns a civil, not criminal, investigation. See 26 U.S.C. § 7608(b).

      The district court properly rejected Lund’s claim of Fifth Amendment

privilege because the summons was issued in connection with a civil investigation

and Lund did not establish that there was a real and substantial danger of self-


                                           2                                    12-35351
incrimination. See United States v. Bright, 596 F.3d 683, 690-91 (9th Cir. 2010)

(“A claim of Fifth Amendment privilege may be asserted if there are substantial

hazards of self-incrimination that are real and appreciable, not merely imaginary

and unsubstantial, that information sought in an IRS summons might be used to

establish criminal liability.” (citation and internal quotation marks omitted)).

Lund’s contentions that his due process, Fourth Amendment, and Sixth

Amendment rights were violated are also unpersuasive.

      AFFIRMED.




                                           3                                       12-35351